DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 14 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the claim recites “monitoring a differential for the feedback signals”. It is unclear as to what “a differential for the feedback signals” is thus rendering the claim indefinite.
Regarding Claim 14, the claim recites “monitor a derivative for feedback signals”. It is unclear as to what ““a derivative for feedback signals” is thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 16 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 2002/0139180), in view of Junk (US 2016/0273676).
Regarding Claim 1, Xiong discloses a method of conducting a diagnostic test for a control valve (surge bleed valve) [Abstract], the method comprising: confirming, by a control system (inherently present represented by the logic disclosed by Xiong), steady-state conditions [0042, 0032] for a turbo-compressor system [0002, 0020] that includes the control valve in a first position (one of opened or closed) [0022]; sending, by the control system and to an actuator (solenoid) for the control valve [0022], a signal to initiate a valve stroke to move the control valve away from the first position (the opposite of aforementioned opened or closed) [0025]; receiving, by the control system and after sending the signal to initiate the valve stroke, feedback signals from sensors (speed signals) in the turbo-compressor system [0019, 0021, 0033]; monitoring, by the control system, the feedback signals for a change from the steady-state conditions [0025]; sending, by the control system and to the actuator, a signal to return the control valve to the first position in response to the monitoring detecting a change from the steady-state conditions within a defined time period [0025]; and generating, by the control system, an alarm signal (flag) in response to the monitoring not detecting a change from the steady-state conditions within the defined time period [0029].
Xiong fails to expressly disclose the valve stroke is a partial valve stroke.
Junk teaches utilizing a partial valve stroke when conducting a diagnostic test for a control valve [0052, 0053].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Xiong so that the valve stroke is a partial valve stroke for the benefit of preventing disruption of a process, as taught by Junk [0061].
Regarding Claim 2, Xiong discloses confirming the steady-state conditions includes receiving multiple feedback signals from different sources (at least a fan speed sensor or transducer and a gas generator speed transducer or sensor) [0021].
Regarding Claim 3, Xiong discloses the multiple feedback signals includes variables calculated based on one or more of the multiple feedback signals [0033 – 0036].
Regarding Claim 4, Xiong discloses the multiple feedback signals further include a valve position signal (signals from the speed sensors combined with Xiong’s logic [0025] provide a valve position signal (opening or closure flag) [0025]).
Regarding Claim 5, Junk teaches sending the signal to initiate the partial valve stroke includes sending instructions for a ramped valve movement [0069], the instructions including a target valve movement distance (less than maximum desired travel or relative travel) and ramp rate [0069].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 6, Junk teaches sending the signal to initiate the partial valve stroke includes sending instructions for a step valve movement, the instructions including a step size for the valve movement that is less than a full valve stroke [0068].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 7, Junk teaches sending the signal to initiate the partial valve stroke includes sending instructions for a multi-step valve movement, the instructions including a step size, a number of steps, and a time interval between steps (defined by plot in Figures 2A) [0029].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 8, Junk teaches sending the signal to initiate the partial valve stroke includes sending instructions for one or more of a ramped valve movement or a step valve movement [0029, 0068, 0069] (Figure 2A).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 9, Xiong discloses monitoring the feedback signals for the change from the steady-state conditions further comprises: monitoring a differential for the feedback signals [0033 - 0036], and comparing derivatives calculated to a steady- state threshold [0025].
Xiong fails to expressly disclose monitoring the signals over different time intervals and comparing the derivatives using each of the different time intervals.
Junk teaches the partial valve stoke comprises different time intervals (see different length of steps in Figure 2A).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to utilize Junk’s stepped partial strokes and apply Xiong’s method at each step so that the feedback signals for the change from the steady-state conditions further comprises: monitoring a differential for the feedback signals over different time intervals, and comparing derivatives calculated using each of the different time intervals to a steady- state threshold for the benefit of preventing disruption of a process, as taught by Junk [0061].
Regarding Claim 10, Junk teaches the different time intervals include more than one different time intervals (Figure 2A).
The combination would have been obvious for the same reasons regarding the rejection of Claim 9 above.
Regarding Claim 11, Junk teaches the signal to initiate the partial valve stroke to move the control valve away from a first position includes a second position with a maximum allowed distance (maximum desired travel or relative travel) that is configured to disrupt the steady-state conditions without disabling the turbo- compressor system [0052, 0069].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 12, Junk teaches receiving, by a control system (206), a signal to initiate the diagnostic test, wherein the signal to initiate the diagnostic test is a manual start command [0041].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the control system receives a manual start command signal to initiate the diagnostic test for the benefit of  allowing a user to decide when the diagnosis should begin, as taught by Junk [0041].
Regarding Claim 13, Xiong discloses a valve control system, in at least Figures 1 – 5, comprising: a memory device for storing instructions (inherently present for the system to function); and a processor configured to execute the instructions to (inherently present to perform the logic disclosed by Xiong): confirm steady-state conditions [0042, 0032] for a turbo-compressor system [0002, 0020] that includes a control valve (surge bleed valve) [Abstract] in a first position (one of opened or closed) [0022]; send, to an actuator (solenoid) for the control valve [0022], a signal to initiate a valve stroke to move the control valve away from the first position (the opposite of aforementioned opened or closed) [0025]; receive, after sending the signal to initiate the valve stroke, feedback signals from sensors (speed signals) in the turbo-compressor system [0019, 0021, 0033]; monitor the feedback signals for a change from the steady-state conditions [0025]; send, to the actuator, a signal to return the control valve to the first position in response to the monitoring detecting a change from the steady-state conditions within a defined time period [0025]; and generate an alarm signal (flag) in response to the monitoring not detecting a change from the steady-state conditions within the defined time period [0029].
Xiong fails to expressly disclose the valve stroke is a partial valve stroke.
Junk teaches utilizing a partial valve stroke when conducting a diagnostic test for a control valve [0052, 0053].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Xiong so that the valve stroke is a partial valve stroke for the benefit of preventing disruption of a process, as taught by Junk [0061].
Regarding Claim 14, Xiong discloses when monitoring the feedback signals for the change from the steady-state conditions, the processor is further configured to: monitor a derivative for the feedback signals [0033-0036], and compare derivatives to a steady- state threshold [0025].
Xiong fails to expressly disclose monitoring the signals over different time intervals and comparing the derivatives using each of the different time intervals.
Junk teaches the partial valve stoke comprises different time intervals (see different length of steps in Figure 2A).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to utilize Junk’s stepped partial strokes and apply Xiong’s method at each step so that when monitoring the feedback signals for the change from the steady-state conditions, the processor is further configured to: monitor a derivative for the feedback signals over different time intervals, and compare each of the derivatives to a steady-state threshold for the benefit of preventing disruption of a process, as taught by Junk [0061].
Regarding Claim 15, Junk teaches the different time intervals include more than one different time intervals (Figure 2A).
The combination would have been obvious for the same reasons regarding the rejection of Claim 14 above.
Regarding Claim 16, Junk teaches preventing disruption of a process [0020].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the steady-state threshold represents a minimum amount of change required to indicate a disturbance from the steady-state conditions i.e. in the combination selecting a threshold which represents the least amount of change thus resulting in the greatest prevention of a process for the benefit of preventing disruption of said process, as taught by Junk [0020].
Regarding Claim 18, Xiong discloses the feedback signals include feedback signals from at least one sensor (at least a fan speed sensor or transducer and a gas generator speed transducer or sensor) [0021].
Regarding Claim 19, Xiong discloses a non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to (inherently present to perform the logic disclosed by Xiong): confirm steady-state conditions [0042, 0032] for a turbo-compressor system [0002, 0020] that includes a control valve (surge bleed valve) [Abstract] in a first position (one of opened or closed) [0022]; send, to an actuator (solenoid) for the control valve [0022], a signal to initiate a valve stroke to move the control valve away from the first position (the opposite of aforementioned opened or closed) [0025]; receive, after sending the signal to initiate the valve stroke, feedback signals from sensors (speed signals) in the turbo-compressor system [0019, 0021, 0033]; monitor the feedback signals for a change from the steady-state conditions [0025]; send, to the actuator, a signal to return the control valve to the first position in response to the monitoring detecting a change from the steady-state conditions within a defined time period [0025]; and generate an alarm signal (flag) in response to the monitoring not detecting a change from the steady-state conditions within the defined time period [0029].
Xiong fails to expressly disclose the valve stroke is a partial valve stroke.
Junk teaches utilizing a partial valve stroke when conducting a diagnostic test for a control valve [0052, 0053].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Xiong so that the valve stroke is a partial valve stroke for the benefit of preventing disruption of a process, as taught by Junk [0061].
Regarding Claim 20, Junk teaches one or more instructions (via 206) to: receive a signal to initiate a diagnostic exercise [0041].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that one or more instructions to: receive a signal to initiate a diagnostic exercise, wherein confirming the steady-state conditions is performed in response to receiving the signal to initiate the diagnostic exercise allowing for beginning of Xiong’s procedure i.e. confirming the steady-state conditions is performed in response to receiving the signal to initiate the diagnostic exercise for the benefit of  allowing a user to decide when the diagnosis should begin, as taught by Junk [0041].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 2002/0139180), in view of Junk (US 2016/0273676), in further view of Harner et al. (US 3972641).
Regarding Claim 17, the combination fails to expressly disclose when confirming steady-state conditions, the processor is further configured to: monitor feedback signals for one or more of suction pressure, discharge pressure, or flow rate.
Harner teaches discharge pressure can indicate of acceleration and deceleration (Col 1, lines 36 – 47) where acceleration and deceleration are not steady-state (Col 4, lines 5 – 53).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to monitor feedback signals of discharge pressure for the benefit of indicating acceleration or deceleration is occurring, thus indicating steady state conditions are not present, as taught by Harner (Col 1, lines 36 – 47; Col 4, lines 5 – 53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856